Citation Nr: 1013911	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1943 to March 1946.  Commendations and awards including 
an Asiatic-Pacific Area Campaign Medal with 2 Stars; a World 
War II Victory Medal; and a Philippine Liberation Medal with 
2 Stars.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was exposed to excessive noise during his World 
War II wartime service, and the evidence is at least in 
equipoise as to whether his current hearing loss disorder is 
related to that service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a bilateral 
hearing loss disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the claim of service connection for hearing loss, the only 
claim decided, is resolved in the Veteran's favor, the Board 
need not address VCAA compliance. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran seeks service connection for bilateral hearing 
loss, which he attributes to noise exposure during service.  
He reports that he manned "the dual 5" guns when under 
attack during the battle of the South Pacific.  He says that 
his general quarter assignment during the battle at Leyte 
Gulf, October 18, 1944, was "to put [the] powder can in the 
gun breach."  He says that he was trained as a Powderman on 
a 5 inch gun mount.  He notes that his regulation duty was 
Signalman Quartermaster, but avers that his general duty was 
Powderman on the 5 inch gun mount.  In November 2006 he wrote 
as follows:

During the engagement at Leyte Gulf we 
were attacked by Japanese aircraft.  
Firing was intent, and earplugs didn't 
help the loud combat gunfire.  

DD-214 confirms service aboard the USS SAN CARLOS; and 
reflects a military occupational specialty of Signalman.  

Service treatment records (STRs) include the report of a 1943 
enlistment examination, which informs of 15/15 bilateral 
hearing.

Private audiology records dating from 1989 show bilateral 
hearing loss, and indicate that the Veteran was using hearing 
aids for hearing loss since at least May 1989.

In December 2006 the Veteran underwent an examination by a 
private physician for VA Compensation and Pension purposes.  
The examiner remarked that the Veteran had service as a 
signalman/powderman during his 3 years of military; and as a 
railroad telegrapher-freight agent for 35 years thereafter.  
The physician added that the Veteran used hearing protection 
during service, but did not use hearing protection after 
service.  According to the physician, the Veteran had 
"significant occupational noise exposure from the railroad 
steam engines and noise from the telegrapher headset with 
hearing protection being used."  He went on to document the 
Veteran as reporting that his hearing loss had "existed for 
15 years."  

Puretone audiometry testing found as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
35 
35
60
60
85
Left 
ear
35
35
35
75
100

Speech recognition scores were 92 percent for the right ear 
and 84 percent for the left ear.  Diagnosis was "mild 
sloping to profound sensorineural hearing loss bilaterally."  
The examiner then opined as follows:

The patient worked around loud 
occupational noise for 35 years 
after he left the military, and 
still claims to have only begun 
noticing a significant hearing 
loss within the past 15 years.  
Accordingly, the patient's 
hearing loss is less likely as 
not caused by or a result of 
his military noise exposure.

In correspondence dated in May 2007 the Veteran remonstrated 
that his railroad work was in an office; and insisted that 
the loudest noise to which he was exposed was a telegraph 
machine and a telephone.

Legal Criteria

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In each case where a Veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Analysis

The Veteran reports that he was exposed to excessive noise 
during his wartime service aboard the USS SAN CARLOS in the 
Asiatic-Pacific Theater, and his DD-214 confirms his receipt 
of numerous overseas campaign medals for his World War II 
service.  The Board thus finds the Veteran's account of 
excessive noise exposure to be consistent with the places, 
types, and circumstances of his service (38 C.F.R. § 
3.303(a); and thus credible.   

Audiology tests confirm that the Veteran has sensorineural 
hearing loss, but according to the 2006 examiner, the 
Veteran's hearing loss is less likely related to service 
because of his "loud occupational noise for 35 years after 
he left the military" and his report that his hearing loss 
had begun 15 years prior to the examination (which would have 
been circa 1991).  However, the Veteran points out that he 
worked in a railroad office after service, and insists that 
the loudest noise to which he was exposed in that setting was 
a telegraph machine and a telephone.  Moreover, the medical 
evidence of record shows treatment for hearing loss since at 
least 1988, more than 15 years prior to the 2006 examination, 
which means that the examiner's opinion is based on an 
inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (an opinion based upon an inaccurate factual 
premise has no probative value).  In any event, the Veteran 
insists that he has had hearing loss since service (see 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(Lay evidence is one type of evidence that must be 
considered, if submitted, when a Veteran's claim seeks 
disability benefits); and based on credible evidence of 
excessive noise exposure during service, the Board finds the 
Veteran's claim of hearing loss since service to be credible.  
Evans v. West, 12 Vet. App. 22, 30 (1998) (It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same).  

Consequently, and for the reasons just expounded, the Board 
finds that the evidence is at least in equipoise.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event).  
Accordingly, and resolving all reasonable doubt in favor of 
the Veteran, service connection for bilateral hearing loss 
disorder is warranted.  38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


